DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 14 of U.S. Patent No. 11,435,258. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, the prior art teaches all of the limitations except for the indicia being that of a fixture leak.
Examiner takes Official Notice is it common knowledge in the art that a building comprises fixtures which receive water. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention that building leaks include fixture leaks and would have further been obvious to indicate a fixture is leaking for the benefit of preventing flooding/damage to the building.
Regarding Claim 2, all of the limitations are disclosed in Claim 2.
Regarding Claim 3, all of the limitations are disclosed in Claim 3.
Regarding Claim 4, all of the limitations are disclosed in Claim 4.
Regarding Claim 5, all of the limitations are disclosed in Claim 5.
Regarding Claim 6, all of the limitations are disclosed in Claim 6.
Regarding Claim 7, all of the limitations are disclosed in Claim 7.
Regarding Claim 8, all of the limitations are disclosed in Claim 8.
Regarding Claim 9, all of the limitations are disclosed in Claim 9.
Regarding Claim 10, the prior art teaches all of the limitations except for the indicia being that of a fixture leak.
Examiner takes Official Notice is it common knowledge in the art that a building comprises fixtures which receive water. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention that building leaks include fixture leaks and would have further been obvious to indicate a fixture is leaking for the benefit of preventing flooding/damage to the building.
Regarding Claim 11, all of the limitations are disclosed in Claim 11.
Regarding Claim 12, all of the limitations are disclosed in Claim 12.
Regarding Claim 13, all of the limitations are disclosed in Claim 13.
Regarding Claim 14, all of the limitations are disclosed in Claim 14.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding Claim 10, “an indicia of the a fixture leak” in the final line should read “the indicia of the fixture leak”
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the closest piece of prior art (US 2020/0264067) discloses all of the limitations except for said processor configured to run a pressure monitoring process to detect changes in pressure at said PRV outlet when said PRV pressure falls below said lockup pressure while remaining above a setpoint pressure to give an indicia of a fixture leak. These features are critical to the applicant’s invention as they allow for determination of the presence of a very small flow to find leaks in buildings, as discussed in [0025] of the filed specification.
Regarding Claim 10, the closest piece of prior art (US 2020/0264067) discloses all of the limitations except for said processor configured to run a pressure monitoring process; and detecting changes in said PRV outlet pressure at said PRV outlet when said PRV pressure falls below said lockup pressure while remaining above a setpoint pressure to give an indicia of the fixture leak. These features are critical to the applicant's invention as they allow for determination of the presence of a very small flow to find leaks in buildings, as discussed in [0025] of the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2855



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855